BuNedict, J.
When exceptions to an answer are drawn in the manner adopted in this case, it seems proper to hold the failure to sustain any specification to bo fatal to tho exception to which such specification is attached. As it is plain that to each of the exceptions a specification has been attached that cannot be upheld, the result follows that all the exceptions must be overruled. Furthermore, if, as contended by the *188claimant, the exceptions' number 38 instead of 8, the fact that 38 exceptions are taken to an answer in a simple collision case, which seems to have been drawn with fullness and care, taken in connection with the character of most of the exceptions, gives to the proceeding the character of a cross-examination. Exceptions to pleadings in collision cases are permitted only when made in good faith, for the sole purpose of obtaining the full statement of facts which the law requires. Exceptions overruled.